Beasley, Chief Judge.
In Colquitt v. Rowland, 265 Ga. 905 (463 SE2d 491) (1995), the Supreme Court reversed the judgment of this Court in Rowland v. Colquitt, 214 Ga. App. 544 (448 SE2d 457) (1994). Therefore, our judgment in this appeal is vacated, and the judgment of the Supreme Court is made the judgment of this Court. Accordingly, the judgment of the trial court is affirmed.

Judgment affirmed.


McMurray, P. J., Birdsong, P. J., Pope, P. J., Andrews, Johnson, Blackburn, Smith and Ruffin, JJ., concur.

*6Decided January 24, 1996.
L. Chandler Vreeland, Jason R. Hasty, Gregg Loomis, for appellant.
Barksdale & Mobley, Steven J. Misner, Sharon L. Ware & Associates, Julie A. Taylor, Donald W. Osborne, S. Lee Storesund, for appellees.